Esch.weiler,-' J.
Having: reached the-conclusion that under .the proper construction to be given to the ordinance in question, if’valid, the facts in this "case do not'-warrant a finding that the defendant violated' it, wé therefore deem it unnecessary to consider- or determine the-questions -argued by respective counsel as'’to whether the exclusive 'control and *172jurisdiction over such matters of service is now vested in the railroad commission, and whether, therefore, the city of Milwaukee has present power or authority to pass such an ordinance, and whether the oral statements or orders by the engineer of the railroad commission stationed at' Milwaukee are effectual, and we express no opinion on any of such questions.
The evident purpose of the ordinance quoted above is to prevent any arbitrary changes in the running of the street cars in the city of Milwaukee whereby passengers may be compelled to abandon the car before reaching the scheduled destination thereof as indicated to them when entering by the sign or placard on said car. It expressly recognizes that situations may arise and emergencies be created whereby such re-routing becomes necessary and proper.
The street car in question was delayed a period of nine minutes by reason of the blocking at the railroad crossing. If it had continued to Forty-seventh street it could not, under the testimony, without running at a dangerous and unusual rate of speed, have completed its run and then back again eastward without substantial interference with its scheduled and usual time and its usual course of running. To have then proceeded at a proper rate of speed to the' end of its line would have created-an interval of about seventeen-minutes instead of the scheduled seven minutes between cars from at least Thirty-fifth street eastward. - -From-such situation'-an-emergency-then existed rendering it impossible for the car-to proceed in the usual-'course, and i-ts-'diversiom, therefore, at Thirty-fifth street was-proper--and hot-within the penalty of the ordinance.
• The-city attorney suggests- iii -his -brief that-it'-would have been proper procedure for the mótorman,-after, being-delayed five minutes or more at the crossing,- to have switched back- and started-east again at Thirtieth'street, where, there were also switching facilities, rather than at Thirty-fifth' street, because this -delay was an emergency rendering' it *173impossible to proceed in the usual course under the very terms of the ordinance itself. The delay having created an emergency within the exception clause of the ordinance, the mere fact that the change was made at the first crossing west of the obstruction rather than at a crossing east thereof made no such substantial difference as would bring the one re-routing within the penalty clause and the other within the exception clause of the ordinance.
By the Court. — Judgment reversed, and case remanded with directions to dismiss the complaint.